Citation Nr: 0111339	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee (a left knee disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that established service connection for scars of the 
left knee but denied service connection for degenerative 
joint disease or other left knee disorder.  The veteran 
appealed for favorable resolution.  

The veteran requested a hearing before an RO hearing officer 
but later withdrew that request.  In May 2000, the Board 
remanded the case to afford the veteran an opportunity to 
testify before a member of the Board.  The veteran testified 
before the undersigned member of the Board in October 2000.  
During the hearing, the veteran withdrew his claim for a 
compensable rating for left knee scars.  


FINDINGS OF FACT

1. All evidence necessary for disposition of the case has 
been obtained.

2.  It is at least as likely as not that left knee 
degenerative joint disease is the result of trauma during 
active service.  


CONCLUSION OF LAW

Left knee degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991); § 5107 
(as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107)); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's SMRs reflect that a left knee laceration was 
noted at the time of discharge.  His separation certificate 
reflects that he was awarded the Purple Heart.  

In April 1995, the veteran submitted a claim for VA benefits 
for a WW II injury to the left knee and left thigh.  He 
reported trauma due to being struck by the recoil of a field 
artillery piece.  In April 1995 and at various times 
thereafter, the veteran reported details of events 
surrounding the injury and also reported names and dates of 
private treatment since active service.  He reported that his 
left knee injury earned him the Purple Heart.  

The RO has obtained clinical records from various sources 
that were able to supply them.  Other physicians are noted to 
be no longer practicing or their records are otherwise not 
available.

In May 1995, Fernando Comacho, M.D., reported that he 
understood that the veteran's left knee problem stemmed from 
military service in WW II.  Michael Elia, M.D. reported in 
June 1995 that he had followed the veteran since 1993 and 
felt that the left knee was deranged and was "probably due 
to an injury incurred in WW II."

The veteran underwent VA examinations in September 1995.  A 
muscle examination report notes mild left quad muscle loss 
with mild atrophy.  The diagnoses were history of left thigh 
injury in 1945; and, about 10 percent left quadriceps muscle 
loss.  A general medical examination report notes that a May 
1995 X-ray of the left knee showed mild degenerative joint 
disease with vascular calcification in the soft tissue.  The 
examiner gave a diagnosis of mild left knee degenerative 
joint disease.

In December 1995, the RO denied the claim of entitlement to 
service connection for left leg and thigh on the basis that 
the evidence did not indicate that any left knee degenerative 
joint disease was related to active service.  

In October 1996, the RO received a letter from a retired 
physician who reported that he had cared for the veteran from 
1965 to 1985.  The doctor reported that all records had long 
since been disposed of but nonetheless did remember the 
veteran and that he suffered residual left knee pain due to a 
war injury.  

In January 1996, the veteran submitted a letter from Dr. 
Elia.  In his letter, Dr. Elia noted that on examination 
there was joint line tenderness, diffuse crepitance, and a 
palpable Baker's cyst in the left knee.  Dr. Elia stated, 
"The assessment is posttraumatic arthritis of the knee.  
Assuming the history to be correct, this would appear to be 
related to the accident during the service."  

In April 1997, the veteran submitted a lay witness statement 
of a service comrade who saw an artillery piece malfunction 
and injure the veteran, which was the reported cause of the 
left leg injury.  

The veteran underwent VA examination in September 1997.  At 
that time, X-rays of the left knee were "essentially 
normal" and the report notes that there was no evidence of 
recent fracture, dislocation, or other bone, joint, or tissue 
abnormality or suprapatellar effusion.  Nevertheless, the 
examiner noted the May 1995 X-ray evidence of mild 
degenerative arthritis and gave diagnoses of status post 
injury to left knee and soft tissue injury above the knee, 
service-connected in 1944; and, residual left knee 
degenerative arthritis with functional range of motion.

In January 1998, the September 1997 VA examiner reported in 
an addendum that there likely was a Baker's cyst in the left 
knee but that there was no clinical evidence of any left knee 
arthritis.  The examiner then concluded, "If there is mild 
degenerative arthritis present, it is highly likely due to 
aging."

In September 1999, the veteran submitted a medical treatise 
reflecting that osteoarthritis can be caused by trauma.  The 
treatise notes that the coefficient of friction of joint 
hyaline tissue is so low that, without very unusual overuse 
and trauma, a joint cannot wear out.  The veteran also 
reported that Dr. Elia had seen arthritis in a May 1999 X-
ray.

As noted in the introduction, in May 2000, the Board remanded 
the case for a hearing before a member of the Board.

In October 2000, the veteran testified before the undersigned 
member of the Board concerning the events surrounding the 
original knee injury and the whereabouts of some of the 
civilian doctors who treated him after active service.  At 
the hearing he submitted addition evidence and a written 
waiver of his right to initial RO consideration of the 
evidence.  Included with this evidence is a letter dated 
October 17, 2000, from Dr. Elia.  Dr. Elia noted that he had 
examined the veteran several times per year for the past five 
years and that X-rays had revealed mild degenerative changes 
of the left knee.

II.  Legal Analysis

Service connection may be granted for disability or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  A rebuttable 
presumption of service connection is available for chronic 
disease, including arthritis-even when there is no record of 
the condition in service-if manifested to a compensable 
degree within one year after service.  The presumption of 
service connection is rebuttable by affirmative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

In this case, presumptive service connection for arthritis of 
the left knee is not for application because no left knee 
arthritis is shown to have begun during active service or to 
have become manifest to a degree of 10 percent within any 
applicable time limit.  38 C.F.R. §§ 3.307, 3.309.  However, 
service connection on a direct basis is not precluded by this 
regulation.  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his testimony is "satisfactory" lay 
evidence sufficient to establish that he sustained a left leg 
injury during combat, even though no official record of such 
treatment exists.  38 U.S.C.A. § 1154(b); Collette v. Brown, 
82 F.3d 389 (1996).  The Board further finds that his 
testimony of service incurrence of a leg injury is consistent 
with the circumstances, conditions, or hardships of such 
service.  Moreover, service connection has already been 
established for scars resulting from that injury.  Concerning 
the third step, however, it would appear that the veteran 
would prevail as to the ultimate issue, service connection 
for degenerative arthritis, in the absence of clear and 
convincing evidence to the contrary.  However, in Caluza v. 
Brown, 7 Vet. App. 498 (1995), the United States Court of 
Appeals for Veterans Claims (Court) determined that the use 
of the phrase "service connection" in that statute refers 
to proof of service incurrence or aggravation, rather than to 
the legal standard for entitlement to payment for disability.  
Thus, the Board must still determine whether the evidence 
favoring service connection is at least in equipoise.  

The next issue for resolution is whether degenerative 
arthritis of the left knee is shown.  If degenerative 
arthritis is shown, the final issue for resolution is whether 
the arthritis is the result of active service trauma or is 
due simply to natural causes.  

A 1995 VA X-ray first showed mild degenerative joint disease 
of the left knee and a VA physician gave a diagnosis of mild 
degenerative joint disease based on that X-ray.  That 
diagnosis was called into question, however, in September 
1997 by the same VA physician who noted that fresh X-rays 
taken in September 1997 did not show any abnormality.  In 
January 1998, the VA physician expressed additional doubt 
about the situation and added, "If there is mild 
degenerative arthritis present, it is highly likely due to 
aging."  No evidence has been submitted that would suggest 
that there is degenerative arthritis of any other joint.  

Thus, considering only the VA medical evidence on the issue, 
it does favor a diagnosis of arthritis, as even the negative 
medical opinion is ambivalent on the possibility of 
arthritis.  In other words, there is slightly more VA medical 
evidence favoring arthritis than ruling out arthritis.  The 
Board must also recognize however, that a private physician 
has reported that there is X-ray evidence of posttraumatic 
arthritis.  There is no private medical evidence that argues 
against arthritis.  Thus, the bulk of the medical evidence 
favors a diagnosis of degenerative arthritis of the left 
knee.  

The last issue for resolution is whether it is at least as 
likely as not that left knee arthritis is the result of in-
service left knee trauma.  Concerning this point, the VA 
examiner feels that the veteran's left knee degenerative 
arthritis is the result of aging.  On the other hand, the 
veteran's private physician feels that the arthritis is 
posttraumatic in nature and did arise as a result of the in-
service knee injury.  Each medical opinion appears to be 
based on correct facts, that is, each physician is aware of 
the relevant medical history.  It could be argued that the 
veteran's private examiner is more familiar with the case, 
having treated the veteran for a number of years; however, 
the VA examiner has also been familiar with the case for 
several years.  Thus, the Board finds no reason to discount 
either medical opinion.  Assigning equal weight to the 
conflicting opinions, the Board finds that the medical 
evidence is in relative equipoise on the issue of whether the 
in-service trauma caused the left knee arthritis.  

Although the veteran has attempted to link his left knee 
disorder to active service, he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this regard, 
the Board cannot accord the veteran's opinion any weight.  

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence is in 
relative equipoise on the issue of whether the left knee 
arthritis is the result of an in-service left knee injury.  
Applying the benefit of the doubt doctrine the Board will 
resolve the issue in favor of the veteran.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); § 5107(b) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  





ORDER

Service connection for degenerative joint disease of the left 
knee (a left knee disorder) is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

